In a medical malpractice action, defendant appeals from an order of the Supreme Court, Westchester County (Cerrato, J.), dated August 6, 1980, which denied his motion for summary judgment and granted plaintiffs’ cross motion to vacate a preclusion order. Order affirmed, without costs or disbursements. Plaintiffs’ time to comply with the conditions in the order is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. No opinion. Damiani, J. P., Lazer, Gulotta and Hargett, JJ., concur.